DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The status of the claims as of the response filed 8/30/2022 is as follows: Claims 1, 14-16, and 23-24 are currently amended. Claims 2-13 and 17-22 are original. Claims 1-24 are currently pending and have been considered below. 

Response to Amendment
Rejection Under 35 USC 101
The claims have been amended but the 35 USC 101 rejections for claims 1-24 are upheld.
Rejection Under 35 USC 102/103
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. the patient features being distinct from the selected criteria and comprising a subset of a predetermined set of features, the health information being stored in structured fields for each feature, relating the predetermined features to a plurality of categories, etc.), and thus the corresponding 35 USC 102/103 rejections for claims 1-24 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Rejection Under 35 USC 101
On pages 9-10 of the Remarks filed 8/30/2022 Applicant argues that the amended claims do not recite an abstract idea because they are similar to those found eligible in Example 37, e.g. because they “now recite non-abstract activities carried out by [a] computer,” including “track[ing] data allocation for the respective fields of the database for each patient and for each category of the data completeness metric.”  Applicant’s arguments are fully considered, but are not persuasive. Examiner maintains that the claims as presently amended still recite a certain method of organizing human activity, such as managing personal behavior. A human actor interacting with patient records would be capable of observing whether certain attribute fields are populated or not and determining a corresponding completeness metric for each patient and category. Though the claims recite that such a process is done using a processor examining data stored in a computer database, this implementation amounts to the words “apply it” with a computer because an otherwise-abstract process is being implemented with generic computing components like a processor and memory. In contrast to the non-abstract steps of Example 37, the present claims do not manipulate or otherwise process the electronic data in any manner that a human actor managing their personal behavior would not be capable of; further, the data stored and analyzed in Example 37 (i.e. amount of use of each icon tracked via memory allocation) was computer-generated and could not be obtained by a human user, whereas the data stored and analyzed in the instant claims (i.e. whether patient features have populated values in patient records) is data that would be input by a human actor when charting a patient. 
On pages 10-12 of the Remarks Applicant argues that the amended claims include features that integrate any recited abstract idea into a practical application, for example by providing “an improved user interface that recites a specific manner of automatically displaying data completeness measures to the user” similar to the improvement of Example 37. Applicant’s arguments are fully considered, but are not persuasive. The combination of elements of Example 37 were directed to providing a graphical user interface with new features and abilities such as automatically rearranging icon layout based on monitored application usage (i.e. a technical improvement to a computing system). In contrast, the instant claims merely utilize a user interface to output the results of an abstract idea (e.g. data completeness measures determined for a plurality of categories in user records) for visual user review; no new functionalities or abilities of a user interface itself are provided. Though the user interface of the instant claims may allow for easier access to completeness measures, Examiner points to MPEP 2106.5(f)(2), noting that “‘claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ does not integrate a judicial exception into a practical application or provide an inventive concept.” In the instant case, a human actor would be capable of determining the plurality of completeness measures, and merely displaying them on a user interface for improved ease or efficiency does not provide integration into a practical application. 
Rejection Under 35 USC 102/103
On pages 13-16 of the Remarks Applicant argues various deficiencies of the Anderson and Price references with respect to the newly added claim language. Applicant’s arguments are fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-22 and 24 are directed to methods (i.e. processes) and claim 23 is directed to a system (i.e. a machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing personal behavior. Specifically, the claim recites: 
causing filter criteria to be displayed, the filter criteria comprising at least one of modality data, demographic data, assessment data, diagnosis data, next-generation sequencing (NGS) data, molecular data, treatment data, or outcome data; 
receiving selected criteria from a user, the selected criteria comprising at least a portion of the filter criteria; 
identifying health information associated with a cohort of patients that meets the selected criteria from at least one health information source, the health information comprising, for each patient, patient information associated with the patient and comprising populated values for a number of features distinct from the selected criteria and comprising a subset of a predetermined set of features, wherein the health information is stored in structured fields for each feature of the predetermined set of features in one or more databases;
relating the predetermined features to a plurality of categories;
determining, for each patient within the cohort of patients and for each category, which fields in the one or more databases are populated with values; 
determining a plurality of one data completeness measures for the plurality of categories, wherein each data completeness measure measures a number of patients having entries stored in fields that are associated with the data completeness measure and that are populated in the one or more databases; and
causing the plurality of data completeness measures to be displayed.
Each of these steps, when considered as a whole, describe the management of personal behavior between a user and a plurality of patient records or other health information to select and analyze a cohort of patient information. For example, a user could perform such a method by viewing and selecting filter criteria for a physical patient record search (e.g. via a printout of possible filter criteria and manual selection of various criteria) and then searching through a plurality of patient records to identify those matching the criteria. The person could then analyze a set of features stored in particular fields of the patient records for each patient in the selected group to determine a count of patients having populated information or a particular value for each feature so that it can be provided in a summary or report about the selected cohort. Examiner notes that certain activities occurring between a person and a computer can fall within the “certain methods of organizing human activity” grouping (see MPEP 2106.04(a)(2)(II)) as is the case in this instance because the method is otherwise achievable by human actors. 
Independent claim 23 recites substantially similar steps to claim 1 and is also found to recite an abstract idea in the form of a certain method of organizing human activity under the above analysis. 
Independent claim 24 recites many substantially steps to claim 1 but for the substitution of a data comparison measure between a first health information source and a second health information source being determined instead of a completeness measure. However, this step would similarly be achievable by a human actor in a certain method of organizing human activity (e.g. by a user creating a cohort in the manner described above for claim 1 and then calculating some kind of statistic or other measure for data obtained from a first source and a second source for comparison in a summary or report), and thus this claim also recites an abstract idea.  
Dependent claims 2-22 inherit the limitations that recite an abstract idea from their dependence on claim 1, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-12 and 14-22 recite further limitations that, under their broadest reasonable interpretations, merely further limit or describe the method of organizing human activity of claim 1. 
Specifically, claims 2 and 8-11, 14-19 describe the type of selected filter criteria and/or set of features, which a human actor could select and analyze when searching for a patient cohort. 
Claim 2 further describes generating a Venn Diagram representative of patient counts associated with selected data, which a human actor could achieve by drawing such a representation. 
Claims 3-4 describe determining a data comparison measure between two healthcare databases, which a human actor could achieve as explained above for claim 24.
Claim 5 recites methods for saving a generated cohort, which a human actor could achieve by physically sequestering a selected cohort or copying the retrieved information for later access.
Claims 6-7 recite methods for sharing generated cohorts or selected filter criteria with other users and ensuring authorization to do so, which human actors could achieve by giving the selected files to another user and ensuring access to the records is restricted by some kind of credential or authorization (e.g. having a job at a certain clinic, physically accessing stored records via user authentication, etc.). 
Claim 12 recites that the selected cohort of patients is a subset of at least one million patients, which merely specifies that various patient cases are selected out of all possible patients treated by an entity such as a clinic, institution, country, or even the global population. A human user could accomplish this by looking through a small portion of a vast quantity of data to select the cohort, e.g. by browsing the records of a single filing cabinet out of an entire health network’s population of millions of possible patients. 
Claims 20-22 describe methods for determining a data summary measure for various selected criteria, which a human actor could achieve by further analyzing the selected cohort for summary statistics for various particular criteria and providing them in the form of, e.g., a simple graph or chart. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, the independent claims do not include additional elements that integrate the abstract idea into a practical application. Claims 1, 23, and 24 each include the additional element of a user interface for displaying and receiving data, a processor for performing the determination of populated values step, and a database of a computer system, while claim 23 further includes the additional element of at least one processor and at least one memory comprising instructions. These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim, do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic/automated environment). 
Further, use of a user interface and processor with memory to perform the data display and receipt functions of the invention amount to the words “apply it” with a computer because otherwise-abstract steps are being performed via a user interface in a generic computing environment such that the human task is automated. Similarly, use of a processor evaluating data stored in a database of a computer system also amounts to the words “apply it” with a computer because otherwise-abstract steps (e.g. determining if data fields are populated) is merely being digitized into an electronic environment. Accordingly, each claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-12 and 14-22 is also not integrated into a practical application under a similar analysis as above because no new additional elements are introduced and each function is achieved with the same high-level computing elements as claim 1. Claim 13 introduces the additional element of instructions on at least one non-transitory computer readable media to perform the method, which also amounts to mere instructions to apply the abstract idea with generic computer components in the same manner as explained above for the user interface, processor, and memory. 
Accordingly, the additional elements of claims 1-24 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-24 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a user interface, processor and memory, and instructions on a non-transitory computer-readable medium used for performing the displaying, receiving, identifying, determining, etc. steps of the invention amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [00449]-[00461] of Applicant’s specification, where an exemplary computer system is described in generic terms for implementing the method of the invention. See specifically the emphasized portions of the following paragraphs:
[00452]: “Processing device 5502 represents one or more general-purpose processing devices such as a microprocessor, a central processing unit, or the like.”
[00455]: “In one implementation, the instructions 5522 include instructions for an interactive analysis portal (such as interactive analysis portal 22 of Fig. 1) and/or a software library containing methods that function as an interactive analysis portal. The instructions 5522 may further include instructions for a  patient filtering module 5526… and a patient analytics module 5528…. While the data storage device 5518/machine-readable storage medium is shown in an example implementation to be a single medium, the term ‘machine-readable storage medium’ should be taken to include a single medium or multiple media (such as a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. The term ‘machine-readable storage medium’ shall also be taken to include any medium that is capable of storing or encoding a set of instructions for execution by the machine that cause the machine to perform any one or more of the methodologies of the present disclosure.” 
[00459]: “The present disclosure also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the intended purposes, or it may comprise a general purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium, such as, but not limited to, any type of disk… or any type of media suitable for storing electronic instructions, each coupled to a computer system bus.”
[00460]: “The algorithms and displays presented herein are not inherently related to any particular computer or other apparatus. Various general purpose systems may be used with programs in accordance with the teachings herein.” 
From this disclosure, one of ordinary skill in the art would understand that any generic computing system with a processor executing instructions stored in memory and providing a user interface could be utilized to implement the invention. Further, this combination of elements is disclosed as a known arrangement that is not unique to Applicant’s invention and thus does not provide an inventive concept. Examiner notes that additional evidence pointing to the well-understood, routine, and conventional nature of this computer implementation of a cohort selection and analysis method can be found in at least Anderson (US 20100114900 A1) abstract & Figs. 3-4 and Price, Jr. et al. (US 10049772 B1) abstract & Fig. 1. 
Thus, when considered as a whole and in combination, claims 1-24 are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 8-10, 12-20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurupur (US 20170091394 A1).
Claims 1 and 23
Gurupur teaches a method of permitting a user to select a cohort of health information (Gurupur [0056], noting methods for selecting and analyzing health information of a population of patients), the method comprising: 
causing filter criteria to be displayed at a user interface, the filter criteria comprising at least one of modality data, demographic data, assessment data, diagnosis data, next-generation sequencing (NGS) data, molecular data, treatment data, or outcome data; receiving, at the user interface, selected criteria from a user, the selected criteria comprising at least a portion of the filter criteria (Gurupur [0056], noting a system allows a user to input population criteria for a data completeness analysis, including demographic data like age; [0041], [0045], & [0064] further describe the system as being implemented with known user computing devices for display of information, indicating that the selected population criteria are displayed at a user interface with which a user interacts); 
identifying health information associated with a cohort of patients that meets the selected criteria from at least one health information source, the health information comprising, for each patient, patient information associated with the patient and comprising populated values for a number of features distinct from the selected criteria and comprising a subset of a predetermined set of features, wherein the health information is stored in structured fields for each feature of the predetermined set of features in one or more databases of a computer system (Gurupur [0056], noting analysis of the completeness of a desired set of patient features stored in structured fields is completed for each patient in a population of patients meeting the population criteria); 
relating the predetermined features to a plurality of categories (Gurupur [0041], [0044], noting patient features are associated with concept labels from a template master map, i.e. categories);
determining, by a processor, for each patient within the cohort of patients and for each category, which fields in the one or more databases are populated with values (Gurupur [0041], [0045], noting each field (i.e. each concept label/category) in each patient record is analyzed to determine if it is populated or not; see further [0064], noting the system is implemented using computer hardware such as processors);
determining a plurality of data completeness measures for the plurality of categories, wherein each data completeness measure measures a number of patients having entries stored in fields that are associated with the data completeness measure and that are populated in the one or more databases (Gurupur Fig. 10, [0047], [0052]-[0053], [0056], noting various statistical measures of data completeness for specific fields are calculated across the particular patient population); and 
causing the plurality of data completeness measures to be displayed at the user interface (Gurupur Fig. 10, [0041], [0045], noting the statistical measures such as data field completeness score for each data field category are displayed to a user).  
Regarding claim 23, Gurupur teaches a cohort selection system comprising at least one processor and at least one memory comprising instructions to (Gurupur [0064]-[0066], noting instructions stored in a memory and executed by a processor device) perform the functions as explained above for claim 1.  
Claim 3
Gurupur teaches the method of claim 1, and further teaches determining at least one data comparison measure between a first health information source and a second health information source included in the at least one health information source based on the health information; and causing the at least one data comparison measure to be displayed at the user interface (Gurupur Figs. 11-12, [0052]-[0053], [0055], noting comparison of patient statistical information between different databases via Patient Database Scores). 
Claim 4
Gurupur teaches the method of claim 3, and further teaches wherein the first health information source and the second health information source are healthcare databases (Gurupur [0039], [0052]-[0053], noting comparison of patient statistical information between different healthcare databases).  
Claim 8
Gurupur teaches the method of claim 1, and further teaches wherein the set of features comprises at least one of a diagnosis feature, a demographic feature, an assessment feature, or an NGS feature (Gurupur Fig. 10, noting completeness measures for features including name, date of birth, address, phone number, email, age, race, height, and weight (i.e. demographic features); as well as medical history and allergies (i.e. diagnosis and assessment features)).  
Claim 9
Gurupur teaches the method of claim 1, and further teaches wherein the set of features comprises at least two of a diagnosis feature, a demographic feature, an assessment feature, or an NGS feature (Gurupur Fig. 10, noting completeness measures for features including name, date of birth, address, phone number, email, age, race, height, and weight (i.e. demographic features); as well as medical history and allergies (i.e. diagnosis and assessment features)).
Claim 10
Note: independent claim 1 does not require modality data (because the filter criteria need only include a minimum of one type of modality data, demographic data, assessment data, diagnosis data, next-generation sequencing (NGS) data, molecular data, treatment data, or outcome data), and claim 10 thus further describes an optional limitation that is not required when considering the claim set as a whole. Examiner has applied art to claim 1 showing filtering criteria comprising at least demographic data, as explained above; it is not necessary for the art to additionally show the optional “modality data” as limited in claim 10. However, in the interest of compact prosecution, this limitation is addressed with art below. 
Gurupur teaches the method of claim 1, and further teaches wherein the modality data comprises at least one of clinical data, DNA data, RNA data, or imaging data (Gurupur [0056], noting patient subpopulations meeting a variety of numerical or text-matched parameters may be gathered for further analysis; these population parameters such as age and race as in [0056] are considered clinical data because they have clinical relevance and are included in the patient’s clinical records). 
Claim 12
Gurupur teaches the method of claim 1, and further teaches wherein the cohort of patients comprises a subset of a plurality of patients comprising at least one million patients (Gurupur [0058], noting data sources can include over 2 million entries, such that a selected cohort of 1000 patients is a subset of at least one million patients).  
Claim 13
Gurupur teaches the method of claim 1, and further teaches wherein the method is implemented as instructions on at least one non-transitory computer readable media (Gurupur [0064]-[0066]).  
Claim 14
Gurupur teaches the method of claim 1, and further teaches wherein the plurality of data completeness measures comprises a plurality of commonality metrics representative of, for number of specific features included in the set of features, how many patients included in the cohort of patients are associated with patient information including populated values for the specific features (Gurupur Fig. 10, [0047], [0052]-[0053], [0056], noting data field completeness scores reflecting the percentage of patients with populated values for a particular feature across the patient subpopulation).  
Claim 15
Gurupur teaches the method of claim 1, and further teaches wherein the selected criteria includes a specific feature included in the set of features, and the plurality of data completeness measures comprises a commonality metric representative of how many patients are associated with patient information including populated values for the specific feature (Gurupur Fig. 10, [0047], [0052]-[0053], [0056], noting data field completeness scores reflecting the percentage of patients with populated values for a particular feature across the patient subpopulation; the DFCS can be determined for a particular feature as selected by the user in the initial filtering criteria as shown in the example of [0056] where a cohort of patients aged 0-50 is filtered and a completeness measure for a user-selected race field is determined).  
Claim 16
Gurupur teaches the method of claim 1, and further teaches wherein the selected criteria includes plurality of specific features included in the set of features, and the plurality of data completeness measures comprises a plurality of commonality metrics representative of how many patients are associated with patient information including populated values for the plurality of specific features (Gurupur Fig. 10, [0047], [0052]-[0053], [0056], noting data field completeness scores reflecting the percentage of patients with populated values for a plurality of particular features across the patient subpopulation, indicating a user can select the plurality of fields for analysis as in [0056]). 
Claim 17
Gurupur teaches the method of claim 1, and further teaches wherein the set of features comprises at least one of diagnoses, responses to treatment regimens, genetic profiles, clinical characteristics, phenotypic characteristics, molecular data, imaging data, tumor infiltration, programmed death-ligand 1 (PD-L1) status, human leukocyte antigen (HLA) status, symptoms, therapies, outcomes, patient name, date of birth, gender, ethnicity, date of death, address, smoking status, diagnosis dates for cancer, illness, disease, diabetes, depression, other physical or mental maladies, personal medical history, family medical history, date of initial diagnosis, date of metastatic diagnosis, cancer staging, tumor characterization, tissue of origin, line of therapy, therapy groups, clinical trials, medication prescribed, medication taken, surgery, radiotherapy, imaging, adverse effects, associated outcomes, performance scores, lab tests, pathology results, prognostic indicators, date of genetic testing, testing provider used, testing method used, genetic sequencing method, gene panel, gene results, genes, variants, or expression levels (Gurupur Fig. 10, noting completeness measures for features including name, date of birth, address, race, medical history, and allergies).  
Claim 18
Gurupur teaches the method of claim 1, and further teaches wherein for a first patient included in the cohort of patients, the number of features is zero (Gurupur Figs. 9-10, noting data completeness measures for individual patients in a cohort of patients; a completeness measure of 0 would indicate that that patient has a number of features of zero. Though such an example is not shown, it is contemplated by the reference because the example numbers are percentages that could be zero if a patient did not have populated values for any of the selected features). 
Claim 19
Gurupur teaches the method of claim 1, and further teaches wherein for a first patient included in the cohort of patients, the number of features is at least one (Gurupur Figs. 9-10, noting data completeness measures for individual patients in a cohort of patients; a completeness measure of more than 0 indicates that that patient has a number of features of at least one).
Claim 20
Gurupur teaches the method of claim 1, and further teaches: determining at least one data summary measure for at least a portion of the selected criteria based on the patient information associated with each patient included in the cohort of patients; and causing the at least one data summary measure to be displayed at the user interface (Gurupur Fig. 11, [0052], noting a summary completeness score for an entire patient database or patient subpopulation can be generated and displayed based on the patient information associated with each individual patient of the group).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Price, Jr. et al. (US 10049772 B1, hereinafter “Price”) in view of Gurupur.
Claim 24
Price teaches a method of permitting a user to select a cohort of health information (Price abstract, Fig. 10), the method comprising: 
causing filter criteria to be displayed at a user interface, the filter criteria comprising at least one of modality data, demographic data, assessment data, diagnosis data, next-generation sequencing (NGS) data, molecular data, treatment data, or outcome data (Price Fig. 8A, Col24 L64 – Col25 L24, noting a user interface is displayed with various selection criteria including demographic and diagnosis data); 
receiving, at the user interface, selected criteria from a user, the selected criteria comprising at least a portion of the filter criteria (Price Col25 L25-32, noting a user selects at least one criterion); 
identifying health information associated with a cohort of patients that meets the selected criteria from at least one health information source, the health information comprising, for each patient, patient information associated with the patient and comprising populated values for a number of features distinct from the selected criteria and comprising a subset of a predetermined set of features, wherein the health information is stored in structured fields for each feature of the predetermined set of features in one or more databases of a computer system (Price Col25 L33-60, noting a cohort of patients and their corresponding health data is identified based on the selected criteria matching populated values in the patients’ encounter records); 

determining a plurality of data comparison measures between the first health information source and the second health information source, (Price Fig. 6, Col19 L1-21, noting display of map pins and additional information such as patient or encounter counts based on location and selected cohort information such as health condition; such analytics are considered equivalent to at least one data comparison measure between a first and second health information source because the map pins allow comparisons about number of patients treated for a particular condition within a cohort to be made between various institution locations); and 
causing the plurality of data comparison measures to be displayed concurrently at the user interface (Price Fig. 6, Col19 L1-21, noting display of map pins and additional drill-down information, i.e. the at least one data comparison measure as explained above).
In summary, Price teaches a system that allows for comparing patient counts and other statistical information between various medical institutions and patient cohorts. However, the reference fails to explicitly disclose determining, by a processor, for each patient within a first cohort of patients of the cohort of patients associated with a first health information source included in the at least one health information source and a second cohort of patients of the cohort of patients associated with a second health information source included in the at least one health information source, which fields in the one or more databases are populated with values; and wherein each data completeness measure measures a number of patients having entries stored in fields that are associated with the data completeness measure and that are populated in the one or more databases. However, Gurupur teaches a system that allows for the comparison of patient statistical information between different databases, including via data completeness measures determined by analyzing which fields in each patient record are populated by values (Gurupur [0039], [0052]-[0053]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the statistical comparison measures of Price to include data completeness measures determined by analyzing whether patient data fields are populated in different patient databases or subpopulations as in Gurupur in order to provide for data comparison comparisons across databases and subgroups that ensure proper patient record keeping for each data field, as well as to understand disparities in record quality between different institutions or patient groups (as suggested by Gurupur [0009] & [0053])
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gurupur as applied to claim 1 above, and further in view of Anderson (US 20100114900 A1).
Claim 2
Gurupur teaches the method of claim 1, and further teaches wherein the selected criteria comprises modality data comprising at least  (Gurupur [0056], noting patient subpopulations meeting a variety of numerical or text-matched parameters may be gathered for further analysis; these population parameters such as age and race as in [0056] are considered clinical data because they have clinical relevance and are included in the patient’s clinical records). 
However, Gurupur fails to explicitly disclose modality data comprising at least two of clinical data, DNA data, RNA data, or imaging data, nor determining at least one data completeness measure further comprises: generating a Venn Diagram representative of how many patients are associated with patient information including populated values associated with the modality data. However, Anderson teaches a cohort building and analysis method that includes filtering a cohort by at least two of clinilca data, DNA data, RNA data, and imaging data (Anderson [0076], noting a variety of searchable attributes including “lab tests, lab results, other diseases or diagnoses, use of medication” (i.e. clinical data) as well as “a genetic feature (presence of absence of a genetic marker such as single nucleotide polymorphism, a specific genotype, a specific gene or gene cluster, a characteristic of a specific chromosome)” (i.e. DNA data), “or a combination therefore,” indicating that at least two attributes may be utilized; see also [0097]-[0098] where at least two attributes are selected). Anderson further teaches statistical analysis of cohort groups, including generating a Venn Diagram representative of how many patients are associated with patient information including populated values associated with the modality data (Anderson [0102]-[0104], noting graphical representations of patient counts or percentages associated with a particular attribute (considered to include modality data such as clinical or genetic data as explained above) within a patient group can be generated; such graphical representations can include Venn diagrams per [0104] & [0106]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gurupur to include modality data cohort building and Venn Diagram analysis capabilities as in Anderson in order to allow for the creation of more targeted, flexible, and narrowly specific patient cohorts for statistical analysis (as suggested by Anderson [0076]) and to provide a means of easier data visualization to view data completeness and other statistical measures for each cohort (as suggested by Anderson [0072] & [0104]). 
Claim 11
Note: independent claim 1 does not require molecular data (because the filter criteria need only include a minimum of one type of modality data, demographic data, assessment data, diagnosis data, next-generation sequencing (NGS) data, molecular data, treatment data, or outcome data), and claim 11 thus further describes an optional limitation that is not required when considering the claim set as a whole. Examiner has applied art to claim 1 showing filtering criteria comprising at least demographic data, as explained above; it is not necessary for the art to additionally show the optional “molecular data” as limited in claim 11. However, in the interest of compact prosecution, this limitation is addressed with art below. 
Gurupur teaches the method of claim 1, but fails to explicitly disclose wherein the molecular data is curated from at least one of an electronic health record or a genetic sequencing report. However, Anderson teaches a cohort building and analysis method in which patient cohorts may be built using molecular data criteria curated from at least one of an electronic health record or genetic sequencing report (Anderson [0076], noting cohort creation using genetic or genotype features, i.e. molecular features, such as single nucleotide polymorphisms or characteristics of specific chromosomes that would be gleaned from electronic patient records or lab data as in [0047], i.e. curated from an electronic health record or genetic sequencing results/reports). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gurupur to include molecular data cohort building and analysis capabilities as in Anderson in order to allow for the creation of more targeted, flexible, and narrowly specific patient cohorts for statistical analysis (as suggested by Anderson [0076]). 

Claims 5-7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gurupur as applied to claim 1 above, and further in view of Price.
Claim 5
Gurupur teaches the method of claim 1, but fails to explicitly disclose providing, at the user interface, an option to save a cohort generated based on the selected criteria and the health information. However, Price teaches a cohort building method that includes providing at a user interface an option to save a cohort generated based on selected criteria and patient health information (Price Fig. 8A, Col19 L56 – Col20 L6, noting selectable option 504 on a user interface that allows a user to save the results of a patient cohort query based on the selected search criteria and retrieved health information). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cohort building and analysis method of Gurupur to include providing an option to save a generated cohort as in Price in order to allow a user to save a cohort if desired, which would allow a the data of a generated cohort to be retrieved and analyzed at any future time (as suggested by Price Col19 L56 – Col20 L6 and Col22 L39-59). 
Claim 6
Gurupur teaches the method of claim 1, but fails to explicitly disclose providing, at the user interface, an option to share at least one of a query comprising the selected criteria or a cohort generated based on the selected criteria with a second user. However, Price teaches a cohort building method that includes providing at a user interface an option to save a cohort generated based on selected criteria and patient health information (Price Fig. 8A, Col19 L56 – Col20 L6, noting selectable option 504 on a user interface that allows a user to save the results of a patient cohort query based on the selected search criteria and retrieved health information). Price further discloses that previously saved cohorts accessible to a given user can originate from either that user or from other users (Price Col22 L60-66), indicating that the option to save a cohort may be considered equivalent to an option to share a cohort because other users may later access the saved cohort. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cohort building and analysis method of Gurupur to include providing an option to save and share a generated cohort as in Price in order to allow the cohort information to be saved and accessed by other users for further analysis at a future time (as suggested by Price Col22 L39-66). 
Claim 7
Gurupur in view of Price teaches the method of claim 6, and the combination further teaches determining that the user is authorized to share the at least one of the query or a cohort with the second user (Gurupur [0018], noting security measures such as authorization or users are applied to stored data as appreciated by one of ordinary skill in the art; when considered in the context of the combination with Price (i.e. with a modified method including cohort saving and sharing), this contemplation of security user authorization is considered equivalent to determining that the user is authorized perform any functions associated with the system, including sharing cohort information). 
Claim 21
Gurupur teaches the method of claim 20, and further teaches wherein the selected criteria comprises a specific feature that can be populated with a specific value included in a set of specific values, and the at least one data summary measure comprises a display indicative of, for each specific value in the set of specific values, a number of patients included in the cohort of patients associated with populated values equal to the specific value (Gurupur [0056], noting a user can specify a particular field with either a range of values or exact text match for completeness analysis, indicating that the DFCS returned for that field as in Figs 10-11 would indicate the percentage of patients in the cohort with a particular value populated in the field).  
Though Gurupur teaches the display of summary measures as noted above, it fails to explicitly disclose that such displays take the form of a chart or graph. However, Price teaches methods of cohort building and statistical analysis that allows for the display of summary statistical measures in the form of chart or diagram visualizations on a user interface (Price Figs. 7A-B, Col19 L22-40). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the listed table statistical outputs of Gurupur to include equivalent charts or visualizations as in Price in order to provide easy to view indicators that visually show data completeness measures in an intuitive manner (as suggested by Price Col19 L22-40).
Claim 22
Gurupur teaches the method of claim 20, and further teaches wherein the selected criteria comprises a first specific feature that can be populated with a specific value included in a first set of specific values, the set of features comprises a second specific feature that can be populated with a specific value included in a second set of specific values, and the at least one data summary measure comprises a display indicative of, for each specific value in the first set of specific values, a number of patients included in the cohort of patients associated with populated values equal to the specific value and each of the specific values included in the second set of specific values (Gurupur [0056], noting a user can specify particular fields with either a range of values or exact text matches for completeness analysis, indicating that the DFCS returned for those fields as in Figs 10-11 would indicate the percentage of patients in the cohort with a particular value populated in each field).  
Though Gurupur teaches the display of summary measures as noted above, it fails to explicitly disclose that such displays take the form of a chart or graph. However, Price teaches methods of cohort building and statistical analysis that allows for the display of summary statistical measures in the form of chart or diagram visualizations on a user interface (Price Figs. 7A-B, Col19 L22-40). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the listed table statistical outputs of Gurupur to include equivalent charts or visualizations as in Price in order to provide easy to view indicators that visually show data completeness measures in an intuitive manner (as suggested by Price Col19 L22-40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chan et al. (US 20180300454 A1), Rawlings et al. (US 20140236618 A1), Vivero et al. (US 20160196398 A1), and Park et al. (US 20200126675 A1) describe systems and methods for patient cohort analysis, selection, and/or comparison. Kopcke et al. and Nasir et al. (References U and V on the accompanying PTO-892) describe methods for evaluating data completeness in patient records. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./Examiner, Art Unit 3626                      

/EVANGELINE BARR/Primary Examiner, Art Unit 3626